 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   HELEN L. GILBERT (NYBN 4736336)
 5        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 6        Telephone: (415) 436-7200
          Fax: (415) 436-7234
 7        Helen.Gilbert@usdoj.gov
 8 MARK LESKO
   Acting Assistant Attorney General
 9 National Security Division

10 NATHAN SWINTON (NYBN 4860482)
   Trial Attorney, National Security Division
11        950 Pennsylvania Avenue NW, Room 7700D
          Washington, DC 20530
12        Telephone: (202) 353-0267
          Fax: (202) 532-4251
13        Nathan.Swinton@usdoj.gov
14 Attorneys for the United States of America

15

16                                   UNITED STATES DISTRICT COURT

17                                 NORTHERN DISTRICT OF CALIFORNIA

18                                        SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                        ) CASE NO. CR 20-251 JD
20                                                    )
             Plaintiff,                               ) STIPULATION AND [PROPOSED] ORDER
21                                                    )
        v.                                            )
22                                                    )
     XIN WANG,                                        )
23                                                    )
             Defendant.                               )
24                                                    )

25           The United States, by its undersigned counsel, and defendant, by his undersigned counsel,

26 hereby stipulate to and memorialize the following:

27           On July 7, 2021, the parties appeared before this Court for a status conference. Defense counsel

28 requested a trial date, and the Court ordered the parties to confer and make a joint filing by July 14,

     STIPULATION AND [PROPOSED] ORDER                 1
     CR 20-251 JD
 1 2021, proposing a trial date.

 2          The parties have conferred and propose a trial date of November 8, 2021. The parties recognize

 3 that the Thursday of this week, November 11, 2021, is a federal holiday, but anticipate that they will be

 4 able to complete the trial in four days.

 5          As stated during the July 7, 2021, appearance, defense counsel anticipates bringing a motion for

 6 release from pretrial detention. If this motion is successful, defense counsel anticipates seeking a

 7 continuance of the proposed November 8, 2021 trial date. At this time, however, given the amount of

 8 time that defendant has spent in pretrial detention, the parties request a trial date of November 8, 2021.

 9          A further status conference is scheduled for August 23, 2021. The Court has excluded time

10 under the Speedy Trial Act until this date. The parties stipulate and agree that the time between August

11 23, 2021, and November 8, 2021, should be excluded under the Speedy Trial Act pursuant to 18 U.S.C.

12 § 3161(h)(7)(A) and (B). The government continues to produce discovery to defense counsel, who

13 continues to review it and investigate the case. Defense counsel also, as stated during the July 7, 2021,

14 appearance, is determining whether to file a motion to suppress, and will need time to prepare for trial.

15 Excluding time will allow for the effective preparation of counsel, taking into account the nature of the

16 prosecution and the particular complexity of this case, and the ends of justice served by this delay

17 outweigh the defendant’s and the public’s interest in a speedy trial. See 18 U.S.C. § 3161(h)(7)(B)(ii),

18 (iv).
19 DATED: July 14, 2021                                          Respectfully submitted,

20                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
21

22                                                               /s Helen L. Gilbert
                                                                 HELEN L. GILBERT
23                                                               Assistant United States Attorney
                                                                 NATHAN SWINTON
24                                                               Trial Attorney, National Security Division
25

26
                                                                 /s David Michael Bigeleisen___
27                                                               DAVID MICHAEL BIGELEISEN
                                                                 Counsel for Defendant Xin Wang
28

     STIPULATION AND [PROPOSED] ORDER                2
     CR 20-251 JD
 1                                          [PROPOSED] ORDER

 2          The Court sets trial in this case to begin November 8, 2021.

 3          The Court finds that the exclusion of the period from August 23, 2021, to November 8, 2021,

 4 from the time limits applicable under 18 U.S.C. § 3161(b), is warranted; that the ends of justice served

 5 by the continuance outweigh the interests of the public and the defendant in the prompt disposition of

 6 this criminal case; and that the failure to grant the requested exclusion of time would deny counsel for

 7 defendant the reasonable time necessary for effective preparation of counsel, taking into account the

 8 particular complexity of the case and the exercise of due diligence, and would result in a miscarriage of

 9 justice. See 18 U.S.C. § 3161(h)(7)(B)(ii), (iv).

10          IT IS SO ORDERED.

11

12 DATED: July 15, 2021                                                                       __________
                                                           HONORABLE JAMES DONATO
13                                                         United States District Judge
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER                  3
     CR 20-251 JD
